Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 10/01/2019.  Claims 1-20 are presented for examination and based on current examiner’s amendment claims 1, 5-11, 15-18 and 20, renumbered as 1-13 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Crowley, Judith (Reg. No. 35,091).

The application has been amended as follows:

Replace previous claims with the following amended claims:

Claims: 
1.  	(Currently Amended) A control circuit for a voltage regulator comprising at least one switch responsive to a voltage control signal for switching at a switching frequency, the voltage regulator configured to convert an input voltage into a regulated output voltage, comprising: 
a divider coupled to the regulated output voltage to generate a divided voltage having a value that is a fraction of the regulated output voltage; 
an ADC responsive to the divided voltage to generate a feedback control signal;
a digital compensator responsive to the feedback control signal and to a feedforward control signal scaled by a feedforward gain value to generate a compensator signal, wherein the digital compensator comprises [[a]] an internal register configured to store a value indicative of the input voltage and a feedforward gain unit configured to generate the feedforward gain value in response to the square of the value indicative of the input voltage, wherein the digital compensator comprises a proportional-integral-derivative (PID) controller and wherein one or more of a proportional gain, an integral gain, and a derivative gain of the PID controller is scaled by the value indicative of the input voltage, wherein the feedforward control signal comprises one or more positive feedforward control signals and negative feedforward control signals; and 
a pulse width modulator responsive to the compensator signal to generate the voltage control signal.   

2-4. 	(Canceled)

5. 	(Currently Amended) The control circuit of claim 1[[4]], wherein the feedforward gain value is updated in response to the value indicative of the input voltage being updated.

6.	(Original) The control circuit of claim 5, wherein the feedforward gain value is updated each time the value indicative of the input voltage is updated.

7.	(Currently Amended) The control circuit of claim 6, wherein the value indicative of the input voltage is updated the negative feedforward control signals is received; and switching frequency.
8. 	(Currently Amended) The control circuit of claim 1[[4]], wherein the digital compensator further comprises an accumulator configured to accumulate the positive feedforward control signals and the negative feedforward control signals occurring during a clock cycle corresponding to the switching frequency, wherein the compensator signal is updated at the end of the clock cycle based on the positive feedforward control signals and the negative feedforward control signals accumulated during the clock cycle. 

9.	(Currently Amended) The control circuit of claim 1[[2]], wherein the digital compensator is configured to generate the compensator signal during a first portion of a clock cycle corresponding to the switching frequency and the gain of one or more of [[a]] the proportional gain, [[an]] the integral gain, and [[a]] the derivative gain of the PID controller is scaled by the value indicative of the input voltage during a second portion of the clock cycle different than the first portion of the clock cycle. 

10.  	(Original) The control circuit of claim 1, wherein the voltage regulator is a DC-DC converter.  

11.  	(Currently Amended) A method for generating a voltage control signal for controlling a switch of a voltage regulator configured to convert an input voltage into a regulated output voltage, the switch operating at a switching frequency, comprising: 
generating a feedback control signal based on a voltage difference between the regulated output voltage and a reference voltage; 
storing a value indicative of the input voltage in an integral register;
generating a compensator signal with a digital compensator comprising a Proportional-Integral-Derivative (PID) controller in response to the feedback control signal and in response to a feedforward control signal scaled by a feedforward gain value, wherein the feedforward control signal comprises one or more of positive feedforward control signals and negative feedforward control signals, wherein the feedforward gain value is generated by a feedforward gain unit and is computed in response to the square of the value indicative of the input voltage, and wherein one or more of a proportional gain, an integral gain, or a derivative gain of the PID controller is scaled by the value indicative of the input voltage; and
converting the compensator signal into the voltage control signal with a pulse width modulator. 
12-14.	(Canceled)  

15. 	(Currently Amended) The method of claim 11[[13]], wherein computing the feedforward gain value comprises updating the feedforward gain value each time the value indicative of the input voltage is updated. 

16. 	(Currently Amended) The method of claim 15, wherein the value indicative of the input voltage is updated the negative feedforward control signal is received; and switching frequency. 

17.	(Currently Amended) The method of claim 11, wherein the method further comprises accumulating the positive feedforward control signals and the negative feedforward control signals occurring during a clock cycle corresponding to the switching frequency, wherein the compensator signal is updated at the end of the clock cycle based on the positive feedforward control signals and the negative feedforward control signals accumulated during the clock cycle. 

18.	(Currently Amended) A control circuit for a voltage regulator comprising at least one switch responsive to a voltage control signal for switching at a switching frequency, the voltage regulator configured to convert an input voltage into a regulated output voltage, comprising: 
a divider coupled to the regulated output voltage to generate a divided voltage having a value that is a fraction of the regulated output voltage; 
an ADC responsive to the divided voltage to generate a feedback control signal;
means, responsive to the feedback control signal and to a feedforward control signal scaled by a feedforward gain value, for generating a compensator signal, wherein the compensator signal generating means comprises a digital compensator comprising a proportional-integral-derivative (PID) controller, an internal register configured to store a value indicative of the input voltage, and a feedforward gain unit configured to generate the feedforward gain value in response to the square of the value indicative of the input voltage, wherein the feedforward control signal comprises one or more positive feedforward control signals and negative feedforward control signals, and wherein one or more of a proportional gain, an integral gain, or a derivative gain of the PID controller is scaled by the value indicative of the input voltage; and 
a pulse width modulator responsive to the compensator signal to generate the voltage control signal.
   
19. 	(Canceled)  

20.	(Currently Amended) The control circuit of claim 18[[19]], wherein the feedforward gain unit 
 


Reasons for allowance
4.	Claims 1, 5-11, 15-18 and 20, renumbered as 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1 and 5-10, renumbered as 1-7; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A control circuit for a voltage regulator comprising at least one switch responsive to a voltage control signal for switching at a switching frequency, the voltage regulator configured to convert an input voltage into a regulated output voltage, comprising: a divider coupled to the regulated output voltage to generate a divided voltage having a value that is a fraction of the regulated output voltage; an ADC responsive to the divided voltage to generate a feedback control signal; a digital compensator responsive to the feedback control signal and to a feedforward control signal scaled by a feedforward gain value to generate a compensator signal, wherein the digital compensator comprises an internal register configured to store a value indicative of the input voltage and a feedforward gain unit configured to generate the feedforward gain value in response to the square of the value indicative of the input voltage, wherein the digital compensator comprises a proportional-integral-derivative (PID) controller and wherein one or more of a proportional gain, an integral gain, and a derivative gain of the PID controller is scaled by the value indicative of the input voltage, wherein the feedforward control signal comprises one or more positive feedforward control signals and negative feedforward control signals; and a pulse width modulator responsive to the compensator signal to generate the voltage control signal”. As recited in claims 1 and 5-10, renumbered as 1-7.

Claims 11 and 15-17, renumbered as 8-11; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method for generating a voltage control signal for controlling a switch of a voltage regulator configured to convert an input voltage into a regulated output voltage, the switch operating at a switching frequency, comprising: generating a feedback control signal based on a voltage difference between the regulated output voltage and a reference voltage; storing a value indicative of the input voltage in an integral register; generating a compensator signal with a digital compensator comprising a Proportional-Integral-Derivative (PID) controller in response to the feedback control signal and in response to a feedforward control signal scaled by a feedforward gain value, wherein the feedforward control signal comprises one or more of positive feedforward control signals and negative feedforward control signals, wherein the feedforward gain value is generated by a feedforward gain unit and is computed in response to the square of the value indicative of the input voltage, and wherein one or more of a proportional gain, an integral gain, or a derivative gain of the PID controller is scaled by the value indicative of the input voltage; and converting the compensator signal into the voltage control signal with a pulse width modulator”. As recited in claims 11 and 15-17, renumbered as 8-11.

Claims 18 and 20, renumbered as 12-13; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A control circuit for a voltage regulator comprising at least one switch responsive to a voltage control signal for switching at a switching frequency, the voltage regulator configured to convert an input voltage into a regulated output voltage, comprising: a divider coupled to the regulated output voltage to generate a divided voltage having a value that is a fraction of the regulated output voltage; an ADC responsive to the divided voltage to generate a feedback control signal; means, responsive to the feedback control signal and to a feedforward control signal scaled by a feedforward gain value, for generating a compensator signal, wherein the compensator signal generating means comprises a digital compensator comprising a proportional-integral-derivative (PID) controller, an internal register configured to store a value indicative of the input voltage, and a feedforward gain unit configured to generate the feedforward gain value in response to the square of the value indicative of the input voltage, wherein the feedforward control signal comprises one or more positive feedforward control signals and negative feedforward control signals, and wherein one or more of a proportional gain, an integral gain, or a derivative gain of the PID controller is scaled by the value indicative of the input voltage; and a pulse width modulator responsive to the compensator signal to generate the voltage control signal”. As recited in claims 18 and 20, renumbered as 12-13.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839